Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered August 17, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, we are of the view that the court did not improvidently exercise its discretion in ruling that the People could cross-examine him regarding the facts underlying two convictions which were of a similar nature to the instant charges, if he chose to testify at trial, since those prior crimes were probative of the defendant’s willingness to put his self-interest before that of society (People v Thompson, 117 AD2d 637; People v Williams, 108 AD2d 767). Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.